[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11873         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JAN 19, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 1:07-cv-23034-FAM

VRAIN SCOTT,

lllllllllllllllllllll                                              Petitioner-Appellant,

                                             versus

DEPARTMENT OF CORRECTIONS STATE OF FLORIDA,
Walter A. McNeil, Secretary,
ATTORNEY GENERAL OF FLORIDA,

lllllllllllllllllllll                                           Respondents-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (January 19, 2011)

Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         This is the second time we have reviewed the denial of a petition for a writ
of habeas corpus sought by Vrain Scott. 28 U.S.C. § 2254. Scott petitioned for

relief on the ground that a Florida court resentenced him based on a finding of fact

not made by the jury at trial, in violation of Apprendi v. New Jersey, 530 U.S. 466,

120 S. Ct. 2348 (2000). The district court denied Scott’s petition as successive

and untimely, but we vacated that decision and remanded for further proceedings.

Scott v. Fla. Dep’t of Corr, No. 08-10471 (11th Cir. Jan. 13, 2009). On remand,

the district court ruled that the decision of the state court was not contrary to or an

unreasonable application of federal law. We affirm.

      Scott argues that the state court violated his right to a trial by jury by

adjudicating him guilty of robbery with a weapon without a specific finding to that

effect by a jury, but this argument fails. Under the Florida statute, a defendant is

guilty of robbery in the first degree whether he “carried a firearm or other deadly

weapon,” Fla. Stat. § 813.12(2)(a), or “carried a weapon,” id. § 813.12(2)(b). The

jury found Scott guilty of “armed robbery,” but the jury did not make a special

finding that he carried a firearm. After collateral review, Scott was resentenced as

guilty of robbery with a weapon instead of robbery with a firearm. See Mashburn

v. State, 745 So. 2d 453, 454 (Fla. Dist. Ct. App. 1999). We will not review how

the state courts reconciles the robbery statute and jury verdicts. See Marshall v.

Sec., Fla. Dep’t of Corr., 610 F.3d 576, 583 (11th Cir. 2010) (“‘[F]ederal courts do

                                           2
not sit to revisit a state supreme court’s judgment as to whether the trial court

complied with state law.’” (quoting Bolender v. Singletary, 16 F.3d 1547, 1570

(11th Cir. 1994)).

      The district court correctly denied Scott habeas relief because the state court

reasonably concluded that Scott’s sentence did not violate Apprendi. The

Supreme Court held in Apprendi that “[o]ther than the fact of a prior conviction,

any fact that increases the penalty for a crime beyond the prescribed statutory

maximum must be submitted to a jury, and proved beyond a reasonable doubt.”

530 U.S. at 490, 120 S. Ct. at 2362–63. The state court reasonably relied on the

verdict of the jury that Scott committed armed robbery to adjudicate Scott guilty of

robbery with a weapon.

      We AFFIRM the denial of Scott’s petition.




                                          3